Per Curiam.

Subdivision 6 of section 231 of the Highway Law enjoins upon appellants in the circumstances of this case the duty to rebuild the bridge (see Town of Easton v. Canal Bd., 216 N. Y. 486; People ex rel. Keene v. Board of Supervisors, 142 N. Y. 271). The fact that the county superintendent has recommended abandonment of the bridge pursuant to subdivision 11 of section 231 does not excuse appellants from performing their duty under subdivision 6. Appellants may continue the pending abandonment proceeding and procure an order of abandonment, but until such order has become effective, their duty under subdivision 6 continues. The order of the Appellate Division should be affirmed, with costs.
Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Froessel, JJ., concur.
Order affirmed.